                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

GARY MARTIN,

              Plaintiff,
v.                                                              No. CV 20-170 WJ/CG

TAP ROCK RESOURCES, LLC.,

              Defendant.

                           ORDER RESETTING BRIEFING SCHEDULE
                                AND STAYING DISCOVERY

       THIS MATTER is before the Court upon receipt of the parties’ Joint Status Report

Regarding Mediation (the “JSR”), (Doc. 105), filed June 24, 2021. In the JSR, the parties

explain that they participated in mediation but “did not reach an agreement to settle” and

request that the Court modify its briefing schedule. (Doc. 105 at 1); see (Doc. 87). The

parties also request that the Court “stay all other case management deadlines . . .

pending a ruling on the Motion for Conditional Certification.” Id.

       IT IS THEREFORE ORDERED that Defendant may file its response to Plaintiff’s

Motion for Conditional Certification and Court-Authorized Notice, (Doc. 49), by July 13,

2021. Plaintiff may file a reply in support of his motion no later than July 27, 2021.

       IT IS FURTHER ORDERED that discovery in this case shall be STAYED pending

resolution of Plaintiff’s Motion for Conditional Certification and Court-Authorized Notice,

(Doc. 49).

       IT IS SO ORDERED.


                                    ____________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
